    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 1 of 109            FILED
                                                                          2019 Dec-03 PM 11:35
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


ÿ
ÿ
ÿ
ÿ
ÿ
                                     ÿ
                                     ÿ
                 1234546ÿ78ÿ
                                     ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 2 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 3 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 4 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 5 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 6 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 7 of 109
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 8 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                     ÿ
                                     ÿ
                  1234546ÿ7ÿ
                                     ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 9 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 10 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 11 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 12 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 13 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 14 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 15 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 16 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 17 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 18 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 19 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 20 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 21 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 22 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 23 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 24 of 109
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 25 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ5ÿ
                                      ÿ
ÿ
          Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 26 of 109




012345627489                                                                     8   
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 27 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ7ÿ
                                      ÿ
ÿ
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 28 of 109

                                         012131ÿ32567ÿ  8 98 56
                                                  ÿÿÿ
                                                                ÿ 1
                                                                   ÿ
                                                  ÿ ÿ!"#$ÿ
                                          %&'(ÿ)"*+#!,+),!ÿ-./ÿ)"*+#!$+"#!ÿ
                                                 01&22(3345.66.3(78&9ÿ
                           ÿ
                           ÿÿÿÿÿÿÿÿÿÿÿ
                           ÿ
ÿ
ÿ
:;<=>?=@ÿABCÿADEFÿ
ÿ
GH@IJÿK;  ;Lÿ
AAAMÿEJNÿO<=PQ=ÿ:ÿ
RI@>IPSHT>CÿOUÿÿVWADVÿ
ÿ
X=T@ÿY@ZÿK;;LCÿÿ
ÿ
[Q@ÿ;\\I]=ÿJH;Q^Lÿ?=ÿT?^=ÿN;ÿ_@;<IL=ÿ̀;QÿaINHÿTÿ^IJNÿ;\ÿ@=JIL=PNIT^ÿ^;]TNI;PJÿ\;@ÿNH=ÿ]QJN;>=@ÿ
?I^^IPSÿIP\;@>TNI;PÿT^@=TL`ÿ_@;<IL=LÿN;ÿ̀;QZÿÿÿ
ÿ
b^=TJ=ÿTL<IJ=ÿI\ÿ̀;QÿP==Lÿ\Q@NH=@ÿIP\;@>TNI;PÿIPÿNHIJÿ>TNN=@Zÿ
ÿ
ÿ
ÿ
cIP]=@=^`Cÿ
ÿ
ÿ
d
ÿ
 ef
  fg
   ÿi
    ej
     jk
      ll
       ÿ
ÿ
X;PPTÿm;JJ=NNÿ
[\\I]=ÿYTPTS=@ÿ
ÿ
ÿ
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 29 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ7ÿ
                                      ÿ
ÿ
          Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 30 of 109




012345627489                                                                     8   
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 31 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                   1234546ÿ1ÿ
                                      ÿ
ÿ
          Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 32 of 109




012345627489                                                                     8   
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 33 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                   1234546ÿ7ÿ
                                      ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 34 of 109




                                                                       0123345556
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 35 of 109




                                                                       0123345556
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 36 of 109




                                                                       0123345563
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 37 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ7ÿ
                                      ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 38 of 109
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 39 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ3ÿ
                                      ÿ
ÿ
          Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 40 of 109




012345627489                                                                7 4247
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 41 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                    1234546ÿ4ÿ
                                      ÿ
ÿ
 Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 42 of 109




01234536ÿ89ÿ8 ÿ
ÿ
6ÿ1 1ÿ
888ÿÿ233ÿ0ÿ
644ÿÿ8ÿ
ÿ
36ÿ 6!ÿ11ÿ
ÿ
"6ÿ1##$3ÿ1%ÿ53ÿ5%3ÿ1ÿ&6123ÿ'1ÿ(ÿÿ%ÿ1#ÿ633%ÿ%1$1ÿ#16ÿ3ÿ
$1436ÿ5%%ÿ#1641ÿ&6321%'ÿ&6123!ÿ
ÿ
)%33ÿ23ÿ#ÿ'1ÿ33ÿ#636ÿ$3ÿÿÿ436!ÿ
ÿ
ÿ
*$363%'ÿ
ÿ
ÿ
ÿ

-./012ÿ345516.78ÿ
ÿ
9:;<=>ÿ?@AA=B:CDEÿFGFÿ
9::H:A@DAÿF<=BIÿ
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 43 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                    1234546ÿ7ÿ
                                      ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 44 of 109




                                                                       01232045555677
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 45 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ7ÿ
                                      ÿ
ÿ
          Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 46 of 109




012345627489                                                             7 0 
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 47 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                   1234546ÿ7ÿ
                                      ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 48 of 109
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 49 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ7ÿ
                                      ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 50 of 109
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 51 of 109
    Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 52 of 109



ÿ
ÿ
ÿ
ÿ
ÿ
                                      ÿ
                                      ÿ
                  1234546ÿ7ÿ
                                      ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 53 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 54 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 55 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 56 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 57 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 58 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 59 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 60 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 61 of 109




                                                                01231456278399999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 62 of 109




                                                                0123145627839999 9
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 63 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 64 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 65 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 66 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 67 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 68 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 69 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 70 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 71 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 72 of 109




                                                                0123145627839999 9
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 73 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 74 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 75 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 76 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 77 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 78 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 79 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 80 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 81 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 82 of 109




                                                                0123145627839999 9
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 83 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 84 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 85 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 86 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 87 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 88 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 89 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 90 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 91 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 92 of 109




                                                                0123145627839999 9
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 93 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 94 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 95 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 96 of 109




                                                                0123145627839999
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 97 of 109




                                                             012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 98 of 109




                                                             012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 99 of 109




                                                             012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 100 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 101 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 102 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 103 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 104 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 105 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 106 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 107 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 108 of 109




                                                              012345678923
Case 5:15-cv-01750-AKK Document 202-37 Filed 12/03/19 Page 109 of 109




                                                              012345678923
